Citation Nr: 1228401	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a neck and/or upper spine disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a lower leg and foot disorder, to include peripheral vascular disease.

6.  Entitlement to service connection for residuals of broken toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The Veteran's case comes from the VA Regional Office in Montgomery, Alabama (RO).

The issues of entitlement to service connection for a neck and/or upper spine disorder, a low back disorder, a bilateral knee disorder, a lower leg and foot disorder, and residuals of broken toes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, DC.

The issue of entitlement to service connection for tinnitus has been raised by the record, to include in a February 2009 VA audiological examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for bilateral hearing loss as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The Veteran's service treatment records are unavailable and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC).  The Board therefore has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are unavailable.

After separation from military service, a May 1980 private medical report stated that the Veteran had undergone ear surgery in 1978 to repair a hole in the left tympanic membrane.  After physical examination, the impression was left otitis media with perforation and probable left mastoiditis.  The medical evidence of record shows that the Veteran subsequently underwent a tympanomastoidectomy of the left ear in May 1981.

An August 2000 VA addendum stated that the Veteran was referred to audiology for hearing loss, greater in the left than the right, secondary to a traumatic rupture which occurred during the Korean War and was not repaired until the early 1970s.

In an October 2000 VA audiological consultation report, the Veteran complained of increasing hearing loss over the course of many years with a history of service-related noise exposure.  The Veteran reported that he had experienced a perforation of the tympanic membrane following an explosion in Korea, as well as bilateral tinnitus.  On audiological evaluation, the Veteran had moderately-severe sensorineural hearing loss above 2000 Hertz in the right ear and mild to profound mixed hearing loss above 1500 Hertz in the left ear.

In a January 2002 VA mental health consultation report, the Veteran reported that he had experienced a perforated left ear drum due to a nearby artillery explosion.

A March 2008 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
55
70
70
LEFT
45
60
65
95
NR

The medical evidence of record shows that bilateral hearing loss has been consistently diagnosed for VA purposes since March 2008.  38 C.F.R. § 3.385.  The examiner stated that the Veteran's hearing loss was "greater than a normed age-related hearing loss."

In a March 2008 VA audiological note, the Veteran reported that he first noticed tinnitus in approximately 1965 and believed it began due to artillery fire.  He stated that he had been told by physicians that it was due to a ruptured ear drum.  The Veteran reported exposure to gunfire and job noise.

A February 2009 VA audiological examination report noted that the Veteran's service treatment records were unavailable.  The Veteran reported that he had experienced a perforated ear drum and bleeding from his ears when he was under a heavy artillery piece when it was fired.  The examiner stated that, due to the lack of any testing from the Veteran's time in service or from soon after service, it was not possible to rule out the presence of hearing loss at the time the Veteran left service.  The examiner noted that the Veteran reported significant acoustic trauma in service and opined that "at least some portion of the Veteran's current hearing loss is at least as likely as not due to noise exposure in the military."

The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is related to military service.  The medical evidence of record shows that the Veteran has a current diagnoses of bilateral hearing loss.  While there is no medical evidence of hearing loss during the Veteran's period of military service, the Veteran's service treatment records are unavailable and presumed destroyed in a fire at the NPRC.

The Veteran has stated that he experienced a perforated left ear drum while stationed in Korea when an artillery piece was fired while he was nearby.  The Veteran's service personnel records show that he had over one year of foreign service, and unit information submitted by the Veteran shows that his unit was stationed in Korea while he was assigned to it.  Accordingly, the evidence of record is consistent with the Veteran's reports of the circumstances of his service.  The Veteran's statements are competent to show that he experienced acoustic trauma and bleeding from his ears during military service, as well as difficulty hearing during and after separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

In addition, the Board finds that the Veteran's statements about his history of a perforated left ear drum and hearing loss are credible.  While there is no medical evidence that substantiates the Veteran's reports of hearing loss dated prior to May 1980, the medical evidence of record clearly shows that the Veteran had a perforated left ear drum which was repaired in 1978.  Such a finding is consistent with the Veteran's report that he experienced a perforated left ear drum in service, but did not receive an operation to repair it until the 1970s.  Furthermore, the evidence of record shows that the Veteran reported this in-service perforation of his ear drum in August 2000, approximately eight years before he filed his claim for service-connection.  There is also no evidence that contradicts the Veteran's claims.  Without contradictory evidence, the Board will not presume the Veteran's statements to be incredible.  Accordingly, the Veteran's statements are both competent and credible evidence that his symptoms began during military service and that he had a continuity of symptomatology to the present day.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (holding that, under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.)

Finally, the preponderance of the medical evidence of record states that the Veteran's currently diagnosed bilateral hearing loss is related to military service.  The only medical evidence of record which discusses the etiology of the Veteran's currently diagnosed hearing loss are the March 2008 VA audiological examination report and the February 2009 VA audiological examination report.  The March 2008 VA audiological examination report stated only that the Veteran's hearing loss was greater than would be expected for age-related hearing loss.  The February 2009 VA audiological examination report stated that "at least some portion of the Veteran's current hearing loss is at least as likely as not due to noise exposure in the military."  There is no medical evidence of record which contradicts this opinion.  Accordingly, the medical evidence of record shows that the Veteran's currently diagnosed hearing loss is at least partially related to military service.  When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran's currently diagnosed bilateral hearing loss is related to active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As such, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks service connection for a neck and/or upper spine disorder; a low back disorder; a bilateral knee disorder; a lower leg and foot disorder, to include peripheral vascular disease; and residuals of broken toes.  The Veteran claims that all of these disabilities are related to injuries he experienced during military service.  As discussed above, the Veteran's service treatment records are unavailable and are presumed to have been destroyed in a fire at the NPRC.  Accordingly, the only evidence available regarding the Veteran's in-service injuries are his own statements.  However, the Veteran's statements are competent to attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There is no evidence of record which contradicts the Veteran's reported in-service injuries, and therefore the Board finds them to be credible.  Accordingly, there is competent and credible evidence that the Veteran experienced injuries to, and/or symptoms of, his spine, knees, legs, and feet during military service.  The Veteran reported when he filed his claim that the disabilities began in service and were treated until the present time, accordingly, he has reported continuity of symptomatology.  

In addition, the medical evidence of record shows that the Veteran has symptoms with respect to his legs, diagnoses of multiple spinal disorders, multiple foot disorders, and osteoarthritis of the bilateral knees, status post bilateral total knee arthroplasties.  Accordingly, there is competent and credible evidence of in-service injuries, and medical evidence that the Veteran has currently diagnosed disabilities.

However, there is no medical evidence of record which provides etiological opinions as to the relationship of any spine, bilateral knee, lower leg, foot and venous disorders to military service.  As such, the claims must be remanded so that the Veteran can be provided with a medical examination to comment on the diagnosis and etiology of any spine, bilateral knee, lower leg, foot, and venous disorders found.  38 C.F.R. § 3.159(c)(4) (2011).

In addition, the Veteran has reported that he was treated by a number of medical practitioners, including Dr. Shannon, Dr. Powell, Dr. Wood, Dr. McCullogh, Dr. Herring, Dr. Whatley, Dr. Rajan and Dr. Glisson.  Although it is unclear whether records are available for any of these practitioners, the Veteran should be requested to either provide their records or authorize the release of records.  

The records also indicates that the Veteran receives Social Security Supplemental Security Income and it appears this might be based on disability.  Accordingly, an attempt should be made to obtain any evidence pertaining to disability benefits from the Social Security Administration (SSA).  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to VA records, the Veteran reported in October 2008 that he was treated in the 1990s at VA facilities in Tuskegee and Montgomery.  In an October 2009 statement, the Veteran reported that he was treated at Birmingham as well but did not indicate when.  While the RO contacted the Montgomery facility for records dated in the 1990s and received a negative reply, neither Tuskegee or Birmingham were contacted.  The Veteran should be asked to clarify when he started to receive treatment at these facilities and then further efforts should be made to obtain VA records.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for the neck disorder and/or upper spine disorder, lower spine disorder, bilateral knee disorder, leg disorder, and foot disorder on appeal, which may include but is not limited to Dr. Shannon, Dr. Powell, Dr. Wood, Dr. McCullogh, Dr. Herring, Dr. Whatley, Dr. Rajan and Dr. Glisson.  

With respect to VA records, the Veteran reported in October 2008 that he was treated in the 1990s at VA facilities in Tuskegee and Montgomery.  In an October 2009 statement, the Veteran reported that he was treated at Birmingham as well but did not indicate when.  The Veteran should be asked to clarify approximately when he started to receive treatment at each of these facilities.   

An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent private treatment records identified by him in response to this request which have not been previously secured.  The Veteran may also submit the records himself.

If, after making reasonable efforts to obtain named non-Federal records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file, to specifically include all records dated after September 25, 2009.

Attempt to obtain VA treatment records identified by the Veteran in response to step 2.  In this regard, the Veteran reports that he has received medical treatment by VA in Tuskegee, Montgomery and Birmingham.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
  
3. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. Thereafter, schedule the Veteran for VA musculoskeletal and venous examinations.  The examiner(s) should review the Veteran's VA claims folder and indicate in the examination report(s) that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner(s) should be conducted at that time, and included in the examination report(s).

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed neck and/or upper spine disability began in or is related to the Veteran's active duty service.

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disability began in or is related to the Veteran's active duty service.  

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed bilateral knee disability began in or is related to the Veteran's active duty service.  

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed bilateral lower leg disability began in or is related to the Veteran's active duty service.  The appropriate examiner should also address whether the Veteran has peripheral vascular disease affecting the lower extremities.  

The examiner should provide opinions as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed bilateral foot disability, including but not limited to cavus foot with degenerative joint disease at the midtarsal joints and plantarflexed 1st with FF valgus, began in or is related to the Veteran's active duty service.  See VA podiatry record dated in April 2009.  The examiner should also address whether it is at least as likely as not that the Veteran has residuals of fracture toes that began in or are related to active service.  

In this regard, the examiner(s) are instructed to consider the Veteran's documented reports of his in-service symptoms and injuries to be credible.  If any disorder is attributable to factors unrelated to the Veteran's military service, the examiner(s) should specifically so state.

The examiner(s) must provide a complete rationale for all opinions.

5. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


